Title: To James Madison from William Eaton, 14 December 1815
From: Eaton, William
To: Madison, James


                    
                        
                            Sir.
                        
                        
                            Albany
                            14th of Decr 1815
                        
                    
                    I had the honour Several days ago to forward to the Hon Post master Genl. recommendations in my favour from the first characters in our State.
                    I hope you will please to notice them and also to recollect I have been very instrumental in the republican cause—viz a leader under Genl Leib in Philada. from 1798 to 1804—& under Mr Blackledge of N.C. from 1805 to 1811—and from 1811 to this day in this state. In 1804 I travelled 4000 miles and Electioneered to the utmost of my abilities in three states. From the 1st. of April 1813 to the first of April 1814 I travelled 6065 and was verry successfull against the Federal party in this state for Govr &. C.
                    When you Consider sir that I am the Sincere friend of the Administration and that I have uniformly been Such—that I am respectable, and poor but unembarrassed—that I have never been rewarded with an office, that the present office of Post master would greatly aid my family—I Cannot but hope, you will make Mr Blackledges word good and aid in this favourable opportunity. I really shall feel Extremely grateful Sir for the favour—and you are too well acquainted with my wishes to doubt my Exertions in the cause of the Administration. In my note to you when I left Washington, please to correct an Error—I then wrote for “formally introduced” I wrote formerly introd⟨uced⟩. With Sentiments of great Respect I am Sir your most Obedt
                    
                        
                            William Eaton
                        
                    
                